DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirahara et al, US Pub. 2007/0080804, cited by the applicant.
Regarding claims 1, 10, and 18, Hirahara et al disclose systems and methods for enhanced RFID tag performance comprising: (figs 10-11 and paragraphs 0054-0060) a system for improving radio frequency (RF) readability of a volume of RFID lagged items having: a container (622) containing the volume of RFID tagged (24 A,B) items (690);a spacing device (680) positioned inside the container, the spacing device propagates RF signals (see paragraph 0056); and a  reader system (28; 728) positioned outside of the container; the spacer panels are disposed within the container (622), they are attached to the container and the spacer panels redirect the signals (propagate) through the medium (paragraph 0056).
Regarding claims 2, 11, the spacing device is positioned in the middle of the container (see fig. 10).
Regarding claims 3, 12, 19, the spacing device has a low dielectric constant (see paragraph 0056).
Regarding claims 8-9, 16-17, the antenna is a far field antenna and the repeaters 726 represent reflection amplifiers (fig. 11, paragraphs 0058-0059).
Regarding claim 13, fig. 10 shows that spacing device is attached to the container in such a way that a portion of the spacing device moves relative to the container when the container moves.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-7, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirahara in view of Oliver. The teachings of Oliver have been discussed above.
Regarding claims 4, 6-7, 15, and 20, Oliver discloses that the spacing device may be a reflector (abstract, paragraphs 0024-0026), but fails to disclose the shape of the reflector or a metal. However, the specific shape of the reflector or a metal is a matter of engineering choice for meeting specific customer requirements based on the dimension of the container and/or package. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claim 14, Oliver fails to provide a marking (i.e. a barcode) for identifying the spacing device. However, it is common practice in the art to use marking, such barcode and other identifying means, for identifying components of a device, objects/items, or packages. Therefore, to employ the well-known bar code technology to marking would have obvious to an ordinary artisan in order to manage/track and identify the device as it is being used for enhancing RFID reading. 
Response to Arguments
Applicant's arguments filed 7/08/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument that the prior art (Hirahara) does not disclose that spacing device is attached to the container, the examiner respectfully disagrees. The prior art teaches that the spacing device is disposed inside the  container, it is attached to the container. It is within the container environment, it is attached to the container. For instance, the container cannot be moved without the spacing device. With respect to the new amendment that spacing device propagates an RF signal from the reader system, the prior art redirects the RF signal from the reader system. Such redirection is propagating the RF signa from the reader system. The applicant’s argument is not persuasive. Refer to the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876